DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claim 2 is cancelled. 
Claims 1 and 3-15 are pending. 
This is a final office action with respect to Applicant amendments filed 12/08/2021. 

Response to Arguments

35 USC 101
Applicant's arguments filed 12/8/2021 with respect to 35 USC 101 and 103 have been fully considered but they are not persuasive. The rejections are maintained. 

Applicant argues on page 6-7 

Accordingly, the communication system is improved. Therefore, amended claim 1 amounts significantly more than the judicial exception, and claim 1 is directed toward eligible subject matter.

Examiner respectfully disagrees

The claims nor the specification state an improvement of any kind. The claims do not even use the word improvement. In addition, the claims do not provide a technical solution to a technical problem. The claims are merely solving a business problem. The specification on page 1-2 state the problem of searching for a candidate that will answer a question appropriately. This is business problem and not a technical problem. A technical solution to a technical problem is seen in the court case of McRO.  The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.

35 USC 103

Applicant argues on page 7-8 that the arts do not teach the new amendments, Applicant states 
However, Rossow does not teach or suggest causing the display device to display, in addition to the question and the obtained answer, setting information for setting a second communication with the respondent of the answer that satisfies the predetermined condition separately from the first communication, in response to determining that the obtained answer satisfies the predetermined condition.

	Examiner respectfully disagrees

However Rossow teaches and determining whether the obtained answer satisfies a predetermined condition (See para 0019-For instance, the client may want to gather information from dog owners, and can choose to qualify anyone who answers “yes” to the question “do you own a dog” that they request appears in the quantitative session. Equivalently, the client may choose to qualify anyone who is female, 27 years old and attends live theater more than once a year (See FIG. 5). The data analysis module would monitor the respondents' responses and would contain instructions operable to interrupt the quantitative session, once the pre-selected criteria has been matched.) This shows the system looks at answers and determines whether they fit a client criterion such as owning a dog. 

wherein, in response to determining that the obtained answer satisfies the predetermined condition, the processor causes the display device to additionally display setting information for setting a second communication with the respondent of the answer that satisfies the predetermined condition separately from the first communication. (See para 0019- The data analysis module would monitor the respondents' responses and would contain instructions operable to interrupt the quantitative session, once the pre-selected criteria has been matched… However, if a respondent is deemed qualified, in accordance with a salient aspect of the invention, the respondent is redirected to a qualitative one-on-one session, step 115. Preferably, qualified respondents will receive on-screen notifications indicating that they are now 210 (FIG. 3) in the moderator administration module, or can import canned responses 210 from previous projects. Canned commands 220 can also be available for moderator use to initiate a process on the user's screen. Processes can include pushing a URL (which opens an additional window with a webpage on the interviewer's screen), opening e-mail to an address of the respondent, providing a hyperlink, pushing an image, sound byte, video, document/excel/powerpoint to facilitate discussion with the respondent. Additionally, user interfaces can include status indicators, which are real-time viewable typing functions allowing moderators and respondents know when the other party is typing or idle. A time display 230 that indicates the lapsed time of a qualitative session can also be presented through the interface. Moreover, a Do Not Save feature can be made available to a moderator, allowing moderators not to save sessions.) This shows that with respect to figure 3, if a respondent fits the criteria such as being a dog owner a second communication is sent to the respondent to have a chat session. This triggers the use of the moderator. The display device of the moderator shows setting information for a second communication such as “do not save” feature and item 220 which shows what to send to the respondent. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), Claims 1 and 3-15 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1 and 3-15 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 14 and 15 recite the limitations of 

inputting a question received from a questioner; retrieving a respondent to the question; performing a first communication to obtain an answer to the question from the retrieved respondent;  display the question and the obtained answer; and determining whether the obtained answer satisfies a predetermined condition, wherein, in response to determining that the obtained answer satisfies the predetermined condition, additionally display setting information for setting a second communication  with the respondent of the answer that satisfies the predetermined condition separately from the first communication.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claims language encompasses merely inputting a question and finding a respondent to answer the question which includes performing a first communication and second communication. Inputting/making questions and finding a respondent to answer those questions has been done way before the technological age.  

The claims also deal with interactions between respondent and questioners (See figures 12-15 in applicant’s drawings) as well as scheduling (See figure 16) which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, system, display device, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, processor, and memory
Claim 14 recites method, however method is not considered an additional element. 
Claim 14 and 15 also recite communication system
Claim 15 recites non-transitory computer readable medium and processor. 
Claims 1, 14, and 15 also state display device
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen on page 25.   
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claim 1, 3-7,  and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badereddin (US20190012685A1) in further view of Rossow et al. (US20060235966A1) herein Rossow. 

Regarding claim 1, and similarly claims 14 and 15, Badereddin teaches 

A communication system comprising: a display device: a processor: and a memory that includes instructions which when executed, cause the processor to execute the following steps:  (See para 0146- The components of the survey system 102 can include software, hardware, or both. For example, the components of the survey system 102 (e.g., the survey creation manager 908, the survey analyzer 910, the third-party content manager 912, the user profile manager 914, the survey distribution manager 916, and the survey administration manager 918) can include one or more instructions stored on computer-readable storage mediums and executable by processors of one or more computing devices ) (See para 0164-Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below.) (See para 0177- The I/O interface 1008 may include one or more devices for presenting output to a user, including, but not limited to, a graphics engine, a display (e.g., a display screen), one or more 1008 is configured to provide graphical data to a display for presentation to a user.) 

A communication method executed by a communication system, the method comprising: (See para 0007-Embodiments of the present disclosure provide benefits and/or solve one or more of the foregoing or other problems in the art with systems and methods for distributing electronic surveys to a broad respondent pool) (See para 0164-Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below.) The communication system corresponds to the system seen in figure 1.

A non-transitory recording medium storing instructions which, when executed by a communication system, cause the communication system to perform a communication method comprising (See para 0164-In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein). In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby 

inputting a question received from a questioner (See para 0089-With reference to FIG. 3A, the administrator client device 300 includes an administrator application 302 that allows an administrator to create a survey, including one or more survey questions. Specifically, the administrator application 302 includes a creation interface 304 that displays survey questions and options associated with the survey questions. The creation interface 304 allows an administrator creating a survey to create and modify one or more survey questions in a survey. For example, the creation interface 304 can include a question section 306 that displays the survey questions in a survey. The question section 306 allows the administrator to create questions, edit questions, and delete questions in a survey.) This shows input through creation interface is seen with respect to creating questions for a survey. 

retrieving a respondent to the question (See para 0097-Furthermore, the survey distribution profile can include potential respondent characteristics 320 that the administrator can select to associate with the survey. Specifically, the administrator can target the survey for a particular pool of potential respondents by inputting one or more preferred respondent characteristics 320 of the potential respondents.) (See para 0098- As described 

performing a first communication to obtain an answer to the question from the retrieved respondent; (See fig. 3B) (See para 0093- After creating a survey, the administrator can setup distribution for the survey via a variety of distribution methods. Specifically, as illustrated in FIG. 3B, the administrator application 302 includes a distribution interface 310 that provides a plurality of distribution options to the administrator. Each distribution option corresponds to a method of distributing the survey, including a specific medium for distributing the survey. For instance, the distribution options can include a link option 312 a, an administrator site option 312 b, and a third-party site option 312 c.) This shows a first communication is sent of the survey. The purpose of this communication is to obtain answers to questions from the respondents with respect to the surveys. 

causing the display device to display the question and the obtained answer (See para 0026- The survey system can store the response information and generate survey results and/or result reports to provide to a survey administrator.) (See para 0040- respectively, to perform operations associated with creating, administering, viewing results, and/or otherwise interacting with 102 can report survey results 248 to the administrator client device 200. For example, the survey system 102 can access the analytics/results database that stores and maintains the results (e.g., a combination of various responses from various respondents) for a survey associated with the administrator. The survey results can indicate the performance of the surveys associated with the administrator including, but not limited to, the number of impressions, the number of interactions, the number of responses, the number of times requested, the number of unique respondents, respondent demographics, information about the third-party content providers, answers selected, and other similar information.) Examiner interprets viewing results of the surveys to correspond to displaying the results with the questions and answers to the administrator device. 

However Badereddin doesn’t teach and determining whether the obtained answer satisfies a predetermined condition

 wherein, in response to determining that the obtained answer satisfies the predetermined condition, the processor causes the display device to additionally display setting information for setting a second communication with the respondent of the answer that satisfies the predetermined condition separately from the first communication.

However Rossow teaches and determining whether the obtained answer satisfies a predetermined condition (See para 0019-For instance, the client may 

wherein, in response to determining that the obtained answer satisfies the predetermined condition, the processor causes the display device to additionally display setting information for setting a second communication with the respondent of the answer that satisfies the predetermined condition separately from the first communication. (See para 0019- The data analysis module would monitor the respondents' responses and would contain instructions operable to interrupt the quantitative session, once the pre-selected criteria has been matched… However, if a respondent is deemed qualified, in accordance with a salient aspect of the invention, the respondent is redirected to a qualitative one-on-one session, step 115. Preferably, qualified respondents will receive on-screen notifications indicating that they are now being connected to a live moderator to answer additional in-depth questions (See FIG. 2). ) (See para 0026- A host of additional features can be made available to moderators. In one implementation, moderators have the ability to create prepared questions, before 210 (FIG. 3) in the moderator administration module, or can import canned responses 210 from previous projects. Canned commands 220 can also be available for moderator use to initiate a process on the user's screen. Processes can include pushing a URL (which opens an additional window with a webpage on the interviewer's screen), opening e-mail to an address of the respondent, providing a hyperlink, pushing an image, sound byte, video, document/excel/powerpoint to facilitate discussion with the respondent. Additionally, user interfaces can include status indicators, which are real-time viewable typing functions allowing moderators and respondents know when the other party is typing or idle. A time display 230 that indicates the lapsed time of a qualitative session can also be presented through the interface. Moreover, a Do Not Save feature can be made available to a moderator, allowing moderators not to save sessions.) This shows that with respect to figure 3, if a respondent fits the criteria such as being a dog owner a second communication is sent to the respondent to have a chat session. This triggers the use of the moderator. The display device of the moderator shows setting information for a second communication such as “do not save” feature and item 220 which shows what to send to the respondent. 

 Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification 


Regarding claim 3, the arts above teach the limitations of claim 1, however  Rossow further teaches 

wherein the steps executed by the processor further include  reserving resources for performing the second communication (See para 0025- Once the respondent is redirected to a chat session, step 125 (See FIG. 6), the availability of a moderator is assessed, step 120, e.g., by the qualitative survey server 50 or by a module executing at the host server 10. The availability of a human moderator can be determined through processes or queries performed through the Internet 12 or through a WAN/LAN 40 that connects the qualitative survey server 50 to the modulator machines 18 and to the moderator bot server 30. ) This shows the system is trying to reserve a moderator which is the reservation of resources. The moderator is the resource. 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information about the respondents which would lead to a complete and comprehensive understanding about the respondents. 

Regarding claim 4, the arts above teach the limitations of claim 3, however  Rossow further teaches 


wherein the reserving the  resources includes reserving  schedule, equipment, or a combination thereof for performing the second communication. (See para 0025- Once the respondent is redirected to a chat session, step 125 (See FIG. 6), the availability of a moderator is assessed, step 120, e.g., by the qualitative survey server 50 or by a module executing at the host server 10. The availability of a human moderator can be determined through processes or queries performed through the Internet 12 or through a WAN/LAN 40 that connects the qualitative survey server 50 to the modulator machines 18 and to the moderator bot server 30. ) This shows the system is 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information about the respondents which would lead to a complete and comprehensive understanding about the respondents. 

Regarding claim 5, the arts above teach the limitations of claim 1, however  Rossow further teaches 


wherein the steps executed by the processor further include  entering a result of the second communication. (See para 0032- Upon completion of the qualitative session, the respondents is preferably or can be presented with a customized survey in which the further survey questions have been selected on the basis of data gathered from the qualitative interview instructed to continue the survey, so that additional quantitative data can be gathered. In an aspect of the invention, opportunities are provided for clients to extract and formalize the 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information about the respondents which would lead to a complete and comprehensive understanding about the respondents. 

Regarding claim 6, the arts above teach the limitations of claim 5, however  Rossow further teaches 

wherein the steps executed by the processor further include feeding back the result of the second communication. (See para 0032- For instance, quantitative and qualitative data from each interview can be categorized and analyzed, and the outcome can be reported to the client. The system can be 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information 

Regarding claim 7, the arts above teach the limitations of claim 1, however  Rossow further teaches 


wherein the steps executed by the processor further include  performing the second communication that connects the questioner and the respondent by chat. (See figure 6 and 7 which shows the questioner a respondent in a chat session)

Regarding claim 9, the arts above teach the limitations of claim 7, however  Rossow further teaches 

Wherein the steps executed by the processor further include: accepting consent to keeping a record of the second communication; and keep the record of the chat when the consent is obtained. Examiner interprets this to mean, if the user accepts the invitation to the solicitation of the survey, they give permission to keep record of the second communication as well as any other aspect of the survey. Record corresponds to the transcripts (See para 0018- The actual solicitation of the selected audience can occur through the distribution of invitations requesting participation in an on-line survey or through a variety of techniques including bulletin board postings seeking participants for such a 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information 

Regarding claim 10, the arts above teach the limitations of claim 9, however  Rossow further teaches 


wherein the steps executed by the processor further include  feeding back the record. (See para 0032- As an additional option, transcripts of the individualized chat sessions can be created and exported to accommodate separated values. By way of example, transcripts can be exported to excel to enable the reporting and filtering of chats according to various features, such as variables of a user snapshot, durations of sessions, time of capturing the sessions, the saved or disregarded status of the sessions, or verbatim transcripts of chats. The transcripts can be viewed by moderators, clients or panel companies on screen or in hardcopy form. A quality control module can also be provided to allow the viewing of chat session in real-time. As a safety precaution, jobs and projects can be password protected.) This shows the record/transcript are fed back to moderators or such programs as excel. 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by 

Regarding claim 11, the arts above teach the limitations of claim 1, however  Rossow further teaches 


wherein the steps executed by the processor further include  causing the display device to display contact information to be used for the second communication. (See figure 3) Figure 3 shows contact information such as the name the of live interviewer who is named Josh. This also shows contact information of the respondent such as respondent ID in item 200. 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information about the respondents which would lead to a complete and comprehensive 

Regarding claim 12, the arts above teach the limitations of claim 1, however  Rossow further teaches 

wherein the steps executed by the processor further include  designating a type of the second communication, a date and time when the second communication is possible, an upper limit time of the second communication, a comment, or a combination thereof.
The art of Rossow designates a type of second communication such as a chat session (See 0021- The terms “directed” and “redirected” refer to presenting a qualified respondent with an individualized session. The term “chat session” refers to the type of sessions that can be conducted through a number of software products, such as sessions that are conducted by typing using a messenger such as Yahoo! Messenger, Microsoft Messenger, AOL Instant Messenger or programs operating in a similar manner. Generally, the one-on-one chat sessions last approximately eight to twelve minutes, and are designed to elicit qualitative information. Through the use of such sessions, moderators are enabled to gather valuable information from a pool of (preferably qualified) on-line survey respondents that serves to inform the client and enhance its overall market research strategy.) Figure 3, 6, and 7 shows the system designates a chat session to the respondent. 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s invention by incorporating the method of Rossow because Badereddin would also be able to gather not only quantitative data from respondents but also qualitative data from 1 on 1 session with respondents. This will give the system of Badereddin more types of information about the respondents which would lead to a complete and comprehensive understanding about the respondents.

Regarding claim 13, the arts above teach the limitations of claim 1, however  Rossow further teaches 
wherein the steps executed by the processor further calculating an evaluation value of the respondent or the questioner based on whether the second communication was performed or not
Examiner interprets evaluation value to be the count of the interaction with the questioner and respondent with respect to quotas. (See para 0033- By way of example, if a client were to define specific quotas on how many completed sessions are to be captured that satisfy specific variables (e.g., 10 complete surveys of 18 to 24 year old males, 15 female completes and 30 completes of men who answered affirmative to question 3)) (See para 0034- In determining quotas it is possible to select certain types of sessions to exclude from the count towards the quota. For instance, a missed session where moderators are 
and based on the result of the second communication when the second communication is performed. (See para 0033- By way of example, if a client were to define specific quotas on how many completed sessions are to be captured that satisfy specific variables (e.g., 10 complete surveys of 18 to 24 year old males, 15 female completes and 30 completes of men who answered affirmative to question 3)) (See para 0034- In determining quotas it is possible to select certain types of sessions to exclude from the count towards the quota. For instance, a missed session where moderators are unavailable or have declined to conduct individualized sessions can be excluded.) The evaluation value of 1 or 0 toward quotas is also dependent on the result of the session (i.e. whether the session was completed or not). A evaluation value is 1 for completed sessions and 0 for not completed sessions, if the client specifies that they only want completed sessions. 

Badereddin and Rossow are analogous art because they are from the same problem solving area of survey questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the . 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badereddin (US20190012685A1) in further view of Rossow et al. (US20060235966A1) herein Rossow in further view of Wilson (US20180225680A1). 

Regarding claim 8, the arts above teach the limitations of claim 7, however  they do not teach 

wherein the steps executed by the processor further include  causing the display device to display a date and time when the second communication is possible.
However Wilson teaches wherein the steps executed by the processor further include  causing the display device to display a date and time when the second communication is possible.
 (See figure 19) and (See para 0122- Once the information is entered via the web page 2000, the online portal may schedule the appointment for the first user 101 and the appointment may be displayed on both the physician's digital dashboard and/or the first user's 101 digital dashboard.) This shows a time and date are seen with respect to a display that the doctor and patient can see. Figure 1 shows a display as well. The arts of Badereddin and Rossow already teaches second communication, however Wilson also teaches second communication because it provides another appointment with respect to questions answered as seen in figure 15 and 16. 

Badereddin, Rossow, and Wilson are analogous art because they are from the same problem solving area of answering questions and they both belong to the classification G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Badereddin’s and Rossow’s invention by incorporating the method of Wilson because Badereddin and Rossow would also be able to display time and date information to the respondent with respect to a survey. Providing a time and date would ensure the respondent and the moderator in Rossow would be available to meet for the qualitative session. Badereddin would also benefit of providing time and date since the respondent would know when to take the survey. 


Conclusion

	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure

	Kopikare et al. (20180308113) Discloses systems and methods that allow a user to easily create an electronic survey by simply including a survey system as a party in a communication (e.g., an email address associated with a survey system being included in a meeting invite).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683     
                                                                                                                                                                                                   /ALAN S MILLER/Primary Examiner, Art Unit 3683